DETAILED ACTION
This is a Final Office Action in response to the amendment filed 12/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/2021 has been entered.
Applicant arguments filed 12/22/2021 have been fully considered and are persuasive. The previous 35 U.S.C. § 103 rejection has been withdrawn.
Status of Claims

Claim 1 has been amended. Claims 9, 12-15, and 19 have been canceled. Claims 1-8, 10-11, 16-18, and 20 are currently pending in the application and have been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the limitation “wherein the near-real-time connection is not subject to congestion of a general communications network”, however the specification does not seem to provide any support for these limitations. The specification page 10 states “If there is a failure of the network, for example due to the physical dropping of the connection or due to congestion on the network, then the same item will be sent again with the same unique message identifier once the network is working again”. These cited portions of the disclosure seem to contradict the new claim limitations, the amended limitations states that network congestion does not impact the real-time connection, whereas the cited portions of the specification disclose a compensatory measure after the network is actually subject to network congestion.
Claims 2-8, 10-11, 16-18, and 20 depend directly or indirectly from claim 1 and are therefore rejected for the same reasons.
Allowable Subject Matter
Claims 1-8, 10-11, 16-18, 20 are allowable over prior art but have other pending rejections as indicated above. Although the prior art made of record discloses a system for handling mailpieces and producing files, containing information about printed mailpieces belonging to a same job, the system comprising a plurality of folder inserters each having a reading device for extracting at least a job ID and a mailpiece ID from each of said printed mailpiece, wherein for processing said printed mailpieces through said plurality of folder inserters the system comprises at least: a processing node, a storage node and an interface node; the prior art does not specifically disclose the sequence of steps as recited in the claims: the processing node being connected, via at least one corresponding near-real-time connection, with at least one folder inserter of said plurality of folder inserters, wherein the near-real-time connection is not subject to congestion of a general communications network, and wherein the processing node is adapted to control and monitor operation of the at least one folder inserter, including to check said job ID against job integrity rules and to check said mailpiece ID against mailpiece integrity rules; wherein upon checking out the job the processing node receives runtime information about the job and the mailpieces associated with that job; mailpieces within the job processed by any folder inserters of said plurality of folder inserters, are directed to be controlled and monitored by the primary processing node; and the processing node records a result of processing of each of the mailpieces of the checked out job in a memory of the processing node; and wherein the processing node is further adapted to check the job back in to the storage node after completion of processing of the mailpieces of the job, including sending the result of the processing of each of the mailpieces corresponding to that job to the storage node.
The claims would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683